DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 May 2020 and 18 November 2021 are being considered by the examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20, 25-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bachtiger, et al. (WO 94/11754; citations referring to attached machine translation).
With reference to claim 16, Bachtiger discloses a vehicle-based device for a vehicle or a rail vehicle, the device comprising: a receiving device configured for receiving an at least frequency-modulated signal from a track-based transmission device upon passing the track-based transmission device (receiving device - R1, page 5, lines 167-185; transmission device Q1, page 5, lines 167-185; passing – page 5, line 183 – page 6, line 210) and generating a crosstalk warning in dependence on at least one of signal levels at different frequencies of the received frequency-modulated transmission signal or a frequency curve of the received frequency-modulated transmission signal (see page 18, lines 730-742, 797-807).   Bachtiger does not explicitly disclose an evaluation device.  
However, given the equivalent functionality is disclosed by Bachtiger, it would have been obvious to one of ordinary skill in the art that the necessary computations performed by the evaluation device would have been performed by the system of Bachtiger, and therefore obviate the specific evaluation device based on the motivation to improve the precisely determined relative position of the two stations communicating with one another.
For claim 17, Bachtiger further discloses a vehicle-based transmission device configured for transmitting an activation signal to activate a transponder device including or forming the track-based transmission device (see page 5, lines 182-198); the frequency-modulated transmission signal being a response signal from the transponder device (see page 5, lines 182-215).  
With regards to claim 18, Bachtiger further teaches wherein said evaluation device is configured to evaluate at least one of the frequency curve or the signal level at different frequencies of the received frequency-modulated transmission signal (see page 19, lines 780-796) and the frequency-modulated transmission signal being a response signal from the transponder device (see page 5, lines 182-215).   
Referring to claim 20, Bachtiger further discloses wherein the frequency-modulated transmission signal is a binary signal having a first signal frequency at a logical "0" and a second signal frequency at a logical "1" (see page 6, lines 216-225).  
For claim 25, Bachtiger discloses activating transponders/balises (see page 19, lines 762-821) but does not explicitly disclose the ETCS standard.    As the ETCS standard is well known in the art, it would have been obvious to one of ordinary skill in the art to incorporate the ETCS protocols to activate relevant transponders based on the motivation to improve the precisely determined relative position of the two stations communicating with one another.  
Regarding claim 26, Bachtiger further discloses a vehicle or a rail vehicle, comprising a vehicle-based device according to claim 16 (see at least abstract).  
With reference to claim 27, it is rejected based on the citations and reasoning provided above for claim 16.    
Referring to claim 31, Bachtiger further discloses providing the track-based transmission device as a track-based transponder device or a component of a track-based transponder device or a track-based balise (see page 5, lines 167-185); using a vehicle-based transmission device to transmit an activation signal to activate the track-based transponder device (see page 5, line 183 – line 210); and using the track-based transponder device to transmit a response signal being at least frequency-modulated after receiving the activation signal as the track-based transmission signal (see page 5, lines 182-215; page 18, lines 730-742, 797-807).
Claims 19, 21, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bachtiger, et al. (WO 94/11754; citations referring to attached machine translation) as applied to claims 16 and 27 above, and in view of Mervelet, et al. (FR 2873341; citations referring to attached machine translation).
For claim 19, Bachtiger does not explicitly disclose the claimed limitations.  A teaching from Mervelet discloses compare the signal level at a signal frequency of the frequency-modulated transmission signal with a signal level at another signal frequency of the frequency-modulated transmission signal (see page. 7, lines 284-304) and to generate the crosstalk warning in the event of a deviation in the signal levels beyond a specified level (see page. 7, lines 284-304).  It would have been obvious to one of ordinary skill in the art to modify Bachtiger with the teaching of Mervelet based on the motivation to improve a vehicle communicating with the lane on which it is moving in a direction of travel and comprising remote electrical power supply means for supplying a transponder placed in said lane when said vehicle passes.   
With reference to claim 21, Mervelet further teaches wherein said evaluation device is configured to compare the signal level at a signal frequency with a signal level at another signal frequency (see page. 7, lines 284-304) and to generate the crosstalk warning when a signal level difference reaches or exceeds a predefined threshold or is outside of a predefined set point differential range (see page. 7, lines 284-304).  
Regarding claim 22, Mervelet further discloses wherein said evaluation device is configured to compare the signal level at the first signal frequency with the signal level at the second signal frequency (see page. 7, lines 284-304) and to generate the crosstalk warning when a signal level difference reaches or exceeds a predefined threshold or is outside of a predefined set point differential range (see page. 7, lines 284-304).
With regards to claim 28, Bachtiger discloses providing the frequency-modulated transmission signal as a binary signal having a first signal frequency at a logical "0" and a second signal frequency at a logical "1" (see page 6, lines 216-225).   A teaching from Mervelet further discloses comparing the signal level at the first signal frequency with the signal level at the second signal frequency and generating the crosstalk warning when the signal level difference reaches or exceeds a predefined threshold (see page. 7, lines 284-304).  

Allowable Subject Matter
Claims 23, 24, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663